Citation Nr: 0727390	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-06 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hemochromatosis.  

2.  Entitlement to service connection for cirrhosis, fatty 
liver disease secondary to hemochromatosis.  

3.  Entitlement to service connection for hyperthyroidism, 
status post thyroidectomy secondary to hemochromatosis.  

4.  Entitlement to service connection for sterility secondary 
to hemochromatosis.  

5.  Entitlement to service connection for multiple joint 
pains secondary to hemochromatosis.  

6.  Entitlement to service connection for a cardiac disorder 
with murmur secondary to hemochromatosis.  

7.  Entitlement to service connection for kidney stones 
secondary to hemochromatosis.  

8.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran reportedly had active service from January 1992 
to January 1997, and she was subsequently a member of the 
Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the RO which 
denied service connection for the disabilities now at issue 
on appeal.  A personal hearing at the RO was held in November 
2004.  A videoconference hearing before the undersigned 
member of the Board was held in May 2005.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  There is competent medical evidence showing that the 
veteran's hemochromatosis clearly and unmistakably preexisted 
her military service and was not aggravated or otherwise 
worsened beyond the natural progression of the underlying 
disease process in service.  

3.  As the veteran is not service connected for 
hemochromatosis, there is no service-connected disability to 
which cirrhosis, fatty liver disease, hyperthyroidism, status 
post thyroidectomy, sterility, or multiple joint pains may be 
attributed.  

4.  At the videoconference hearing in May 2005, and prior to 
the promulgation of a decision in the appeal, the veteran 
advised the Board that she wished to withdraw her appeal of 
the claims of service connection for a cardiac disorder with 
murmur and kidney stones secondary to hemochromatosis.  

5.  A chronic headache disorder was not present in service or 
until many years after service, and there is no competent 
medical evidence that any current headache disorder is 
related to service.  


CONCLUSIONS OF LAW

1.  There is clear and unmistakable evidence that the 
veteran's hemochromatosis existed prior to service and was 
not aggravated therein; therefore, the presumption of 
soundness at entrance into service is rebutted by clear and 
unmistakable evidence.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2006).  

2.  The claim of service connection for cirrhosis, fatty 
liver disease on a secondary basis lack legal merit.  38 
U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.310 (2006).  

3.  The claim of service connection for hyperthyroidism, 
status post thyroidectomy on a secondary basis lack legal 
merit.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.310 (2006).  

4.  The claim of service connection for sterility on a 
secondary basis lack legal merit.  38 U.S.C.A. §§ 101(16), 
1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.310 (2006).  

5.  The claim of service connection for multiple joint pains 
on a secondary basis lack legal merit.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.310 (2006).  

6.  The criteria for withdrawal of a Substantive Appeal of 
the claim of service connection for a cardiac disorder with 
murmur secondary to hemochromatosis by the veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 20.202, 20.204 (2006).  

7.  The criteria for withdrawal of a Substantive Appeal of 
the claim of service connection for kidney stones secondary 
to hemochromatosis by the veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 20.202, 20.204 (2006).  

8.  The veteran does not have a headache disorder due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§  3.159, 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in July 2003, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate her claims and that VA would assist 
her in obtaining evidence, but that it was ultimately her 
responsibility to give VA any evidence pertaining to her 
claims and to submit any evidence in her possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA and private medical records identified by her have 
been obtained and associated with the claims file.  The 
veteran was afforded VA examinations and her claims file was 
reviewed by VA physicians on two separate occasions for the 
specific purpose of determining the etiology of her 
hemochromatosis.  The veteran also testified at a personal 
hearing at the RO in November 2004, and at a video conference 
hearing before the undersigned member of the Board in May 
2005.  Based on a review of the claims file, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
hemochromatosis, cirrhosis, fatty liver disease, 
hyperthyroidism, status post thyroidectomy, sterility, 
multiple joint pains, and a headache disorder, any questions 
as to the appropriate disability ratings or effective dates 
to be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman, 19 Vet. App. 473.  

In summary, the veteran has been made aware of the 
information and evidence necessary to substantiate her claim 
and is familiar with the law and regulations pertaining to 
the claims.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran has been 
apprised of the need for any evidence in her possession, and 
she has not identified any additional evidence that might be 
useful with respect to her claims.  Moreover, any error in 
VA's notice to the veteran (which is initially presumed to be 
prejudicial) is in fact harmless.  See Sanders v. Nicholson, 
487 F.3d. 881 (Fed. Cir. 2007) (burden is on VA to show that 
error in notice was not prejudicial).  Any defective notice 
has not prejudiced the veteran in the essential fairness of 
the adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine), 
on remand, 20 Vet. App. 537 (2006) (discussing Board's 
ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), and aff'd, Dingess v. Nicholson, 2007 WL 1686737 (C. 
A. Fed. Cir. June 5, 2007) (not selected for publication No. 
2006-7247, 2006-7312); cf. Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  Thus, VA 
satisfied its duty to notify the veteran.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service. 
38 U.S.C.A. § 1111; VAOPGCPREC 3-03. Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2006).  In determining whether there is clear and 
unmistakable evidence to rebut the presumption of soundness, 
all evidence of record must be considered, including post 
service medical opinions.  Harris v. West, 203 F.3d 1347 
(Fed. Cir. 2000) and Adams v. West, 13 Vet. App. 453 (2000).  

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2006).  Temporary or intermittent flare-
ups during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The 
presumption of aggravation is applicable only if the pre-
service disability underwent an increase in severity during 
service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also 
Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  



Factual Background

The veteran contends that her hemochromatosis was first 
manifested in service but that doctors failed to perform the 
necessary tests to detect the disorder.  She argues that if 
her hemochromatosis had been properly diagnosed in service, 
appropriate treatment could have been initiated and she would 
not have the medical problems that she now has because of her 
hemochromatosis.  

The veteran's service entrance examination, including routine 
laboratory studies, was essentially normal.  The service 
medical records showed that the veteran had elevated liver 
function studies beginning in February 1992, with ALT (SGPT) 
of 69 U/L from an expected value of 0-55 U/L.  Subsequent 
chemistry studies in December 1993, showed ALT of 65 U/L, and 
AST (SGOT) of 51 U/L (expected value from 5 to 40 U/L).  

A gastroenterology progress note in January 1994, indicated 
that the veteran was referred for elevated liver function 
tests found on routine screening.  The veteran reported some 
epigastric symptoms and said she had been in Somalia a few 
months earlier and was uncertain if she had been exposed to 
hepatitis.  Liver function studies were essentially normal 
except for AST which was 55 U/L, and ALT which was 77 U/L.  
The examiner commented that the elevated readings were most 
often seen in nonalcoholic steatohepatitis (NASH), chronic 
hepatitis C and sometimes in biliary cirrhosis and suggested 
further evaluation for autoimmune treatable forms of chronic 
liver disease to rule out Wilson's disease, hepatitis C, 
hemochromatosis, PCB, fatty liver, etcetera.  A provisional 
diagnosis on a follow-up GI clinic note in March 1994 was 
persistent elevated LFT's of etiology unknown.  

Laboratory studies in August 1996 showed AST at 56 U/L, and 
ALT at 94 U/L.  Hematocrit for MCV was 101.2 (normal range 80 
to 100) and MCHC was 35.4 (normal range 27 to 33); total iron 
was 230 (normal range 25 to 170), and percent of saturation 
was 96 (normal range 12 to 57).  

On a Report of Medical History for separation examination in 
September 1996, the veteran reported some left knee and right 
thumb pain, and sinus type headaches, and denied any thyroid 
problems, stomach, liver, or intestinal trouble, jaundice or 
hepatitis, arthritis, rheumatism, or bursitis, depression, or 
loss of memory.  No pertinent abnormalities were noted on 
examination at that time, and routine urinalysis and blood 
studies were within normal limits.  

The veteran made no mention of any of the "common early 
signs or symptoms" related to hemochromatosis, such as 
changes in skin color, weight loss, weakness, abdominal pain, 
loss of libido, or symptoms of diabetes on her original 
application for VA compensation benefits received in 
September 1997.  (See hemochromatosis article submitted by 
veteran in October 2003).  

Post service medical records showed that the veteran was seen 
for menopausal symptoms and chronic joint pain by a private 
physician (Dr. Budd) in June 1999.  Laboratory studies showed 
TSH level was quite suppressed, but thyroid function studies 
(T3 & T4) were within normal limits.  A note in August 1999, 
indicated that the veteran had additional symptoms including 
muscle aches, cramps, generalized weakness, no menstrual 
flow, no sex drive, and some palpitations.  A report from Dr. 
Steffes in September 1999 indicated that the veteran had been 
referred for evaluation of "puzzling symptoms" of a year's 
duration.  The veteran reported that she started having hot 
flashes about a year earlier; that her menses became 
irregular and stopped during the past winter, and that she 
noted an increased ability to tan, retaining more color than 
usual in the winter.  Subsequent medical reports showed 
various treatments and diagnoses, including a thyroidectomy 
in October 1999 because of a diagnosis of Graves disease.  

The veteran was referred for additional evaluation to Dr. 
Langenfeld in December 2001.  Subsequent diagnostic studies 
in January 2002, including liver biopsy confirmed the 
diagnosis of hemochromatosis.  

Hemochromatosis

At the time of entry, there is a presumption that the veteran 
entered service in sound health.  Here, the veteran's 
enlistment examination in January 1991 showed no pertinent 
abnormalities referable to any liver or blood disorder, 
including hemochromatosis.  Therefore, the veteran is 
entitled to a presumption of soundness.  However, the Board 
finds that there is both clear and unmistakable evidence that 
the veteran's hemochromatosis preexisted service and clear 
and unmistakable evidence that such disorder was not 
aggravated in service.  Therefore, any presumption of 
soundness is rebutted in this case.  

As noted in the medical articles submitted by the veteran in 
October 2003, hemochromatosis a metabolic disorder in which 
the body absorbs too much iron.  Over time, iron builds to 
toxic levels in various major organs causing them to function 
improperly and eventually become diseased.  The etiology of 
hemochromatosis may be inherited or acquired.  

In this case, VA physicians who reviewed the entire record in 
June and December 2004, including the veteran's post-service 
private medical reports, concluded that the veteran's 
hemochromatosis was hereditary in nature.  The VA physician 
in June 2004, noted that there was no indication in the 
record of any risk factors for acquired hemochromatosis, such 
as, evidence of a blood disorder, excessive transfusions, 
excessive alcohol use, or any other disorders that would 
suggest a secondary cause for her hemochromatosis.  
Furthermore, the veteran does not contend nor has she 
provided any competent opinion that her hemochromatosis was 
other than inherited.  Based on the VA medical opinions that 
the veteran's hemochromatosis is genetic in nature, the Board 
finds that the disorder clearly and unmistakably preexisted 
military service.  See 38 C.F.R. § 3.303(c) (which provides, 
in pertinent part, that there are medical principles so 
universally recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.).  

Having found that the veteran's hemochromatosis clearly and 
unmistakably existed prior to her entry into military 
service, the Board must now determine whether there is clear 
and unmistakable evidence that the disability was not 
aggravated during service.  

Initially, the Board notes that except for elevated liver 
function studies and occasional gastric complaints, the 
service medical records were negative for any of the "common 
early signs and symptoms" of hemochromatosis in service as 
described in the article submitted by the veteran in October 
2003.  That is, the veteran made no mention of any problems 
associated with skin color changes, weight loss, weakness, 
loss of libido, or any symptoms of diabetes.  In fact, the 
veteran did not report the onset of any of these symptoms 
until August 1999, some 20 months after discharge from 
service.  

Moreover, the veteran was examined by VA during the pendency 
of this appeal, and her claims file was reviewed on separate 
occasions by two other VA physicians for the specific purpose 
of determining the etiology of her hemochromatosis and, if 
applicable, whether it was aggravated or otherwise worsened 
beyond the natural progression of the disease process during 
service.  All of the physicians who have offered an opinion 
on this matter, including the veteran's private physician Dr. 
Wilkening, are in agreement that the veteran's elevated liver 
functions in service were related to her current 
hemochromatosis, and that earlier diagnosis of the disorder 
may have delayed its progression.  However, none of the 
physicians offered an opinion that the veteran's 
hemochromatosis was incurred in or aggravated in service.  

The evidence of record includes two opinions on the question 
of whether the veteran's hemochromatosis was aggravated or 
otherwise worsened beyond the nature progress of the disease 
in service.  A VA physician in February 2004, concluded that 
the veteran's hemochromatosis was probably genetic in nature, 
but that he could not state with any degree of certainty that 
her hemochromatosis worsened beyond normal progression in 
service without resorting to speculation.  

In June 2004, a VA specialist in the field of endocrinology 
indicated that he had reviewed the entire claims file and 
provided a detailed description of the veteran's medical 
history.  He explained that hemochromatosis is a disease that 
is subclinical for many years prior to causing sufficient 
end-organ damage that clinical manifestations are obvious.  
He also noted that early diagnosis can prompt interventions 
that ameliorate or avoid some of the complications of the 
disorder.  The veteran's medical history showed that she had 
multiple abnormal liver tests beginning as early as 1992, and 
that they slowly worsened in service.  The examiner opined 
that it was more likely than not the veteran's genetic 
hemochromatosis did not progress beyond its natural course 
during service.  In other words, if the same scenario had 
occurred while the veteran was working in a nonmilitary 
capacity, it is more likely than not that her hemochromatosis 
would have progressed in the same fashion.  

The Board finds that the VA opinion is persuasive as it was 
based on an in-depth analysis of all of the evidence of 
record.  The opinion included a detailed discussion of all 
relevant facts, addressed the various manifestations 
suggestive of other possible diagnoses, and offered a 
rational and plausible explanation for concluding that the 
veteran's hemochromatosis did not undergo an increase in 
disability in service.  Such evidence is clear and 
unmistakable evidence that the veteran's preexisting 
hemochromatosis was not aggravated in service.  Furthermore, 
the veteran has not provided any competent evidence to rebut 
that opinion.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
veteran is competent to provide evidence of visible symptoms, 
she is not competent to provide evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Given the lack of any persuasive medical evidence 
showing that the veteran's preexisting hemochromatosis 
worsened or otherwise underwent an increase in disability 
beyond the natural progress of the disease process in 
service, the Board finds that the presumption of soundness 
has been rebutted.  Further, since there is clear and 
unmistakable evidence that preexisting hemochromatosis was 
not aggravated during service for the purpose of rebutting 
the presumption of soundness (38 U.S.C.A. § 1111), it 
necessarily follows that her hemochromatosis was not, in 
fact, aggravated during service (38 U.S.C.A. § 1153).  The 
Board has found by clear and unmistakable evidence that the 
veteran's hemochromatosis preexisted service and was not 
aggravated by service in order to rebut the presumption of 
soundness on entrance.  VA's General Counsel found that such 
a finding would necessarily be sufficient to rebut the 
presumption of aggravation under 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306(b).  Therefore, the Board finds no basis to 
grant service connection.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, but as the preponderance of the evidence 
is against the claim, the doctrine is not for application.  

Secondary Service Connection

Concerning the issues of service connection for cirrhosis, 
fatty liver disease, hyperthyroidism, status post 
thyroidectomy, sterility, and multiple joint pains, the Board 
notes that the veteran does not claim that these disabilities 
are directly related to service, but rather, due to or a 
consequence of her hemochromatosis.  In fact, a VA physician 
in October 2003, opined that all of these disabilities were 
at least as likely as not related to her hemochromatosis.  

The provisions of 38 C.F.R. § 3.310 only apply to service 
connection for secondary disabilities caused by a service-
connected disability.  As such, there is no legal basis of 
entitlement to secondary service connection because the 
veteran has not been granted service connection for the 
disorder that caused her cirrhosis, fatty liver disease, 
hyperthyroidism, sterility, or multiple joint pain 
disabilities.  Therefore, with respect to the claims of 
secondary service connection, application of the law to the 
facts is dispositive, and the appeal must be terminated 
because there is no entitlement under the law to the benefit 
sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  

Cardiac Disorder & Kidney Stones

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran has 
withdrawn her appeal of the claims of service connection for 
a cardiac disorder with murmur and kidney stones secondary to 
hemochromatosis; hence, there remain no allegations of errors 
of fact or law for appellate consideration as to these 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal of the claims of service connection for a 
cardiac disorder with murmur and kidney stones secondary to 
hemochromatosis, and these issues are dismissed.  

Headache Disorder

The veteran has reported that she has had chronic headaches 
since 1993.  However, other than reporting that she had a 
history of severe sinusitis causing headaches in September 
1996, service medical records are negative for any treatment, 
abnormalities or diagnosis referable to a chronic headache 
disorder or sinus problems in service.  The veteran's 
separation examination in September 1996 showed no pertinent 
abnormalities referable to any headaches or sinus problems on 
examination, nor did the veteran mention any such problems on 
her original application for VA compensation in February 
1997.  The first post service evidence of any headache 
problems was noted on a private medical report in August 
1999, more than 20 months after separation from service.  The 
diagnosis on VA neurological examination in October 2004 was 
tension headaches.  

The Board has considered the veteran's statements and 
testimony concerning her current headaches.  Although the 
veteran has reported that she had four to five headaches per 
week since 1993 (see October 1993 VA neurological 
examination), the contemporaneous record does not corroborate 
this assertion.  Further, although she reported having 
headaches caused by sinusitis on separation in September 
1996, there was no objective evidence including a diagnosis 
of a chronic headache disorder on examination.  Further, post 
service records show a diagnosis of tension headaches; 
however, no examiner has related such to any incident of the 
veteran's military service.  

The Board acknowledges the veteran's assertion that she has a 
chronic headache disorder that is attributable to her active 
military service.  However, the veteran, as a layperson, is 
not competent to offer an opinion as to medical causation or 
etiology.  Epps v. Brown, 9 Vet. App. 341 (1996); Espiritu, 2 
Vet. App. 492 (1992).  See also Franzen v. Brown, 9 Vet. 
App. 235 (1996).  Furthermore, the veteran has not presented 
any competent medical evidence relating her current tension 
headaches to military service.  

Inasmuch as there is no evidence of a chronic headache 
disorder in service or until several years after service 
separation, and no competent medical evidence relating any 
current headache disorder to service, there is no basis to 
grant service connection.  




ORDER

Service connection for hemochromatosis, is denied.  

Service connection for cirrhosis, fatty liver disease 
secondary to hemochromatosis, is denied.  

Service connection for hyperthyroidism, status post 
thyroidectomy secondary to hemochromatosis, is denied.  

Service connection for sterility secondary to 
hemochromatosis, is denied.  

Service connection for multiple joint pains secondary to 
hemochromatosis, is denied.  

The appeal of the claim of service connection for a cardiac 
disorder with murmur secondary to hemochromatosis, is 
dismissed.  

The appeal of the claim of service connection for kidney 
stones secondary to hemochromatosis, is dismissed.  

Service connection for headaches, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


